In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-0096-CV
                              ________________________


                                  In re Don Smith, Relator

                              ________________________


                                       May 2, 2013

                             ORIGINAL PROCEEDING
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before this court is the application of Don Smith (relator) for a writ of

mandamus. He requests that we order the Hon. Douglas Woodburn, district judge of

the 108th Judicial District Court, to “set the complaint motion for a hearing and there

after [sic] make a ruling and notify relator of said ruling . . . .” We dismiss the petition

as moot.

       On April 18, 2013, we directed Judge Woodburn to respond to relator’s petition

for mandamus. On April 30, 2013, Judge Woodburn filed his response wherein he

granted relator’s motion and ordered the clerk to produce “non-certified copies of all

documents contained in the Court’s file.” Nothing remains at issue. Accordingly, the
application for writ of mandamus is denied as moot. See In re Duncan, 62 S.W.3d 333,

334 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).



                                               Per Curiam




                                           2